      Case 2:20-mc-00031-MTL Document 27 Filed 08/21/20 Page 1 of 5



 1   Maria Pellegrino Rivera (State Bar No. 018124)
     KIRKLAND & ELLIS LLP
 2   300 North LaSalle
     Chicago, IL 60654
 3   Telephone: (312) 862-2000
     Facsimile: (312) 862 2200
 4   Email:mrivera@kirkland.com
 5   Tabitha J. De Paulo (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
 6   609 Main Street
     Houston, TX 77002
 7   Tel.: (713) 836-3600
     Email: tabitha.depaulo@kirkland.com
 8
     Attorneys for 3M Company,
 9   3M Occupational Safety, LLC,
     Aearo Technologies LLC,
10   Aearo LLC, Aearo Holding LLC,
     and Aearo Intermediate, LLC
11
12                        IN THE UNITED STATE DISTRICT COURT

13                            FOR THE DISTRICT OF ARIZONA

14    3M Company et al.                            Case No. 2:20-MC-000310-MTL

15          Plaintiffs,
                                                   RESPONSE TO TOP CLASS
16    vs.                                          ACTIONS, LLC’S MOTION TO
                                                   CONTINUE HEARING
17    Top Class Actions LLC,

18          Defendant.
19    IN RE: 3M Combat Arms Earplugs
      Liability Litigation
20
21    Case No. 3:19-md-02885-MCR-GRJ

22    Northern District of Florida
      Pensacola Division
23
24
            3M Company, 3M Occupational Safety, LLC, Aearo Technologies LLC, Aearo
25
     Holding LLC, Aearo Intermediate, LLC and Aearo, LLC (“3M”) submits this opposition
26
     to Top Class Actions’ (“TCA”) Motion to Continue Hearing (“Motion”). (Dkt. No. 24.)
27
     Today’s Motion was the first time that 3M learned of TCA’s intent to seek a continuance
28
     of Monday’s hearing or its decision to consult with Plaintiffs’ leadership counsel in MDL
      Case 2:20-mc-00031-MTL Document 27 Filed 08/21/20 Page 2 of 5



 1   2885 and transfer this proceeding to the MDL. 3M’s motion to compel was scheduled for
 2   oral argument on August 13, 2020. On August 12, 2013, 3M agreed to continue the hearing
 3   for oral argument on its motion at TCA’s request due to counsel’s sickness. At no point did
 4   TCA’s counsel suggest that it would seek to avoid having the dispute heard before this
 5   Court. In accordance with this Court’s order (Dkt. No. 26), 3M hereby files this objection
 6   to TCA’s Motion.
 7            The relief sought by the Motion should be denied for at least two reasons. First, this
 8   case does not meet the criteria to be included in MDL 2885, and is an improper attempt to
 9   further delay this Court’s decision on the merits at the final hour. Second, Plaintiffs’
10   leadership counsel had ample opportunity to move to intervene in this case, but failed to
11   do so.
12            Plaintiffs’ leadership improperly tagged this case for inclusion in the MDL. TCA
13   incorrectly asserts that 3M’s decision to file the motion to compel in the District of Arizona
14   “was directly contrary to the purpose of the MDL Order.” (Dkt. No. 24 at 2.) The April 3,
15   2019 Transfer Order issued by the Judicial Panel on Multidistrict Litigation (“Order”)
16   states that all of the actions consolidated in the MDL “involve common factual questions
17   arising out of allegations that defendants’ Combat Arms earplugs were defective, causing
18   plaintiffs to develop hearing loss and/or tinnitus.” (Ex. 1 at 2, MDL Transfer Order at 2.)
19   Furthermore, the Order notes that “[i]ssues concerning the design, testing, sale, and
20   marketing of the Combat Arms earplugs are common to all actions.” (Id.)
21            The dispute between TCA and 3M does not involve factual questions common to
22   the plaintiffs in the MDL. This proceeding relates only to a motion to compel discovery
23   from TCA. None of the issues before this Court involve the design, testing, sale, and
24   marketing of the Combat Arms earplugs. As a result, centralization will not lead to any
25   efficiencies gained, and TCA and Plaintiffs’ leadership’s attempts to transfer this
26   proceeding to the MDL court at this late stage is improper.
27            This Court provides the only procedurally-proper avenue for 3M to pursue
28   discovery from TCA. Federal Rule of Civil Procedure 45(d)(d) provides that “[a]t any time,



                                                    2
      Case 2:20-mc-00031-MTL Document 27 Filed 08/21/20 Page 3 of 5



 1   on notice to the commanded person, the serving party may move the court for the district
 2   where compliance is required for an order compelling production or inspection.” TCA is
 3   located in Arizona, and compliance was required in this district. Accordingly, 3M properly
 4   moved this Court to compel discovery. Until today, TCA has never contested whether
 5   venue before this Court is appropriate—because it is not.
 6          Instead, recognizing the apparent standing issue for TCA, Plaintiffs’ leadership is
 7   attempting to use a transfer of this proceeding to the MDL to further delay a decision by
 8   this court. To the extent that Plaintiffs’ leadership counsel had any privileged or other
 9   protected matter that is subject to the subpoena (which 3M submits that it does not), it could
10   have moved to intervene in the matter before this Court. Under Rule 24, “[o]n timely
11   motion, the court must permit anyone to intervene who . . . claims an interest relating to
12   the property or transaction that is the subject of the action, and is so situated that deposing
13   of the action may as a practical matter impair or impede the movant’s ability to protect its
14   interest, unless existing parties adequately represent that interest.” See Fed. R. Civ. P.
15   24(a)(2); see also Blotzer v. L-3 Commc'ns Corp., 287 F.R.D. 507, 509 (D. Ariz. 2012) (a
16   party has standing to challenge subpoenas issued to non-parties under Rule 45 “only if the
17   party can show it has a personal right or privilege regarding the subject matter of the
18   subpoena.”). TCA’s Supplemental Brief on Standing suggests that Plaintiffs’ leadership
19   counsel believes it has an interest in the outcome of this case. (See Dkt. No. 23 at 6.) While
20   3M disagrees, the proper course of action was for Plaintiffs’ leadership counsel to intervene
21   into the case when 3M filed the motion to compel, not to seek transfer to the MDL after
22   the parties’ briefing has been completed and oral argument scheduled for the next day.
23          Accordingly, 3M requests the Court to deny TCA’s Motion to Continue Hearing,
24   and proceed with oral argument as scheduled.
25
26
27
28



                                                   3
     Case 2:20-mc-00031-MTL Document 27 Filed 08/21/20 Page 4 of 5



 1
     Date: August 21, 2020               Respectfully submitted,
 2
 3
 4                                       KIRKLAND & ELLIS LLP
 5
                                         By: /s/ Tabitha J. De Paulo
 6
                                         Tabitha J. De Paulo (admitted pro hac vice)
 7                                       KIRKLAND & ELLIS LLP
                                         609 Main Street
 8                                       Houston, TX 77002
                                         Tel.: (713) 836-3600
 9                                       Email: tabitha.depaulo@kirkland.com
10
                                         Attorneys for 3M Company, 3M
11                                       Occupational Safety, LLC, Aearo
                                         Technologies LLC, Aearo LLC, Aearo
12                                       Holding LLC, and Aearo Intermediate, LLC
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        4
      Case 2:20-mc-00031-MTL Document 27 Filed 08/21/20 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2          I am employed in the County of Los Angeles, State of California. I am over the age
 3   of 18 and not a party to the within action. My business address is Kirkland & Ellis LLP,
 4   2049 Century Park East, Suite 3700, Los Angeles, California 90067.
 5          I hereby certify that on August 21, 2020, I caused the attached document described
 6   as:
 7
     RESPONSE TO TOP CLASS ACTIONS, LLC’S MOTION TO CONTINUE
 8   HEARING
 9
     to be electronically transmitted to the Clerk’s Office using the CM/ECF System for court
10
     filing, which will serve all counsel of record.
11
              Executed on August 21, 2020 in Los Angeles, California.
12
13
14
15
                                                                Manu Salas
16
17
18
19
20
21
22
23
24
25
26
27
28
